DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 7 May 2020. Claim(s) 1-9 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7 may 2020 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
(A) At line 1: There is a space between turbine and the following comma. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0204200 to Eyb et al. (hereinafter “EYB”) in view of United States Patent No. 9,541,061 to Sievers et al. (hereinafter “SIEVERS”).

(A) Regarding Claim 1:
	EYB teaches:
A rotor blade (Fig. 1) for a wind turbine, with a trailing edge comprising a trailing edge core (Figs. 3-4), and with an inner and an outer laminate (36), wherein the core is split into two element parts separated by a slit, whereby, seen in the direction from a blade root to a blade tip, the inner laminate runs into and through the slit and becomes the outer laminate.

	SIEVERS teaches:
A rotor blade (Figs. 4-5) for a wind turbine, with a trailing edge comprising a trailing edge core (64) having several core elements arranged side by side (i.e. the elements are side by side in the direction of chord, or perpendicular to the direction of the longitudinal axis), wherein the elements are separated by viscoelastic material (54F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include several core elements arranged side by side, as taught by SIEVERS, in order to include viscoelastic material and thereby achieve the predictable result of providing improved damping at the trailing edge (SIEVERS abstract).

	(B) Regarding Claim 6:
		EYB as modified by SIEVERS further teaches:
The opposing surfaces of the two element parts correspond to each other in a form-fit manner (EYB Figs. 3-4).
	
(C) Regarding Claim 7:
		EYB as modified by SIEVERS further teaches:
			The core elements are made of a polymer (EYB paragraph 0014).

(D) Regarding Claim 9:
		EYB as modified by SIEVERS further teaches:
.



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over EYB in view of SIEVERS, as applied to claim 1 above, and further in view of an engineering expedient.

(A) Regarding Claim 4:
	EYB as modified by SIEVERS teaches:
The split core extends at least along the transition section of the blade trailing edge (EYB Fig. 1) and that the wind turbine blade is several meters long (EYB paragraph 0037).
However, the difference(s) between modified EYB and the claimed invention is that modified EYB does not explicitly teach the split core element length is between one of 0.5 to 2 m and 1 to 1.5 m.
Since applicant has not disclosed any unexpected results to suggest that having the split core element at the claimed length provides an advantage, solves a stated problem, or is for a particular purpose above the fact that the split core element extends at least half a meter to at most 1.5 meters distance along the trailing edge and it appears that the split core element of EYB would perform equally well with a length along the transition region at least, as claimed by applicant, it would have been an obvious matter of design choice to have the split core element length between one of 0.5 to 2 m and 1 to 1.5 m, as claimed, for the purpose of forming a core at the trailing edge along at least the transition section of a blade that is several meters long (EYB paragraph 0037).	




Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EYB in view of SIEVERS, as applied to claim 7 above, and further in view of an engineering expedient.

(A) Regarding Claim 8:
	EYB as modified by SIEVERS teaches:
The may be made of several materials including plastic (EYB paragraph 0014).
However, the difference(s) between modified EYB and the claimed invention is that modified EYB does not explicitly teach the polymer is polyurethane.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the core from polyurethane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). Please note that in the instant application at page 3, lines 21-22 applicant has not disclosed any criticality for the claimed limitations.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2018/104076 to Ramm discloses a wind turbine trailing edge with sandwiched core structure CN 104696167 discloses a wind turbine trailing edge core slit at Fig. 4 along the longitudinal axis, wherein a fiber layer extends from one side through the slit to the opposing side of the core panel. 


Allowable Subject Matter
Claim(s) is/are 2 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 3 depend from claim 2. 
The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 2:
Claim(s) 2 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation: the slit extends “oblique” to the longitudinal axis, which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the slits of the cited art extend parallel to the longitudinal axis.

(B) Regarding Claim(s) 5:
Claim(s) 5 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation: the slit is “curved,” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the slits of the cited art are linear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745